Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 2, 2020

                                      No. 04-20-00027-CV

CELTIC INSURANCE COMPANY, Superior HealthPlan, Inc., and Cenpatico d/b/a Integrated
                       Mental Health Services,
                             Appellants

                                                 v.

                                      Rochelle CARDONA,
                                            Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI11194
                        Honorable Mary Lou Alvarez, Judge Presiding


                                         ORDER

        We granted Appellee’s first motion for extension of time to file the brief and set it due on
April 3, 2020. See TEX. R. APP. P. 38.6(b). Before the extended due date, Appellee filed an
unopposed second motion for a thirty-day extension of time to file the brief until May 4, 2020.
See id. R. 10.5(b).
        Appellee’s motion for extension of time to file the brief is GRANTED. Appellee’s brief
is due on May 4, 2020.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2020.


                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court